Case 1:19-cv-21694-DPG Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

 JOSE ADOLFO GOCHEZ, and all others    )
 similarly situated under 29 U.S.C. 216(b),
                                       )
                                       )
               Plaintiff,              )
       vs.                             )
                                       )
 CANCHE CARPENTRY INC. f/k/a           )
 CANCHE CONSTRUCTION INC,              )
 CESAR TURCIOS                         )
                                       )
              Defendants.              )
 _____________________________________ )

       COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS

    Plaintiff, JOSE ADOLFO GOCHEZ, on behalf of himself and all others similarly situated

 under 29 U.S.C. 216(b), through undersigned counsel, files this Complaint against Defendants,

 CANCHE CARPENTRY INC. f/k/a CANCHE CONSTRUCTION INC. and CESAR

 TURCIOS, and alleges:

 1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

 2. The Plaintiff was a resident of Dade County, Florida at the time that this dispute arose.

 3. The Defendant CANCHE CARPENTRY INC. f/k/a CANCHE CONSTRUCTION INC. is a

    corporation that regularly transacts business within Dade County. Upon information and

    belief, the Defendant Corporation was the FLSA employer for Plaintiff’s respective period of

    employment (“the relevant time period”).

 4. The individual Defendant CESAR TURCIOS is a corporate officer and/or owner and/or

    manager of the Defendant Corporation who ran the day-to-day operations of the Corporate

    Defendant for the relevant time period and was responsible for paying Plaintiff’s wages for

                                                1 of 4
Case 1:19-cv-21694-DPG Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 4



    the relevant time period and controlled Plaintiff’s work and schedule and was therefore

    Plaintiff’s employer as defined by 29 U.S.C. 203 (d).

 5. All acts or omissions giving rise to this dispute took place in Dade County.



                  COUNT I. FEDERAL OVERTIME WAGE VIOLATIONS

 6. This action arises under the laws of the United States. This case is brought as a collective

    action under 29 USC 216(b). It is believed that the Defendants have employed several other

    similarly situated employees like Plaintiff who have not been paid overtime and/or minimum

    wages for work performed in excess of 40 hours weekly from the filing of this complaint

    back three years.

 7. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

    The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

    placement).

 8. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

    shall employ any of his employees who in any workweek is engaged in commerce or in the

    production of goods for commerce, or is employed in an enterprise engaged in commerce or

    in the production of goods for commerce, for a workweek longer than forty hours unless such

    employee receives compensation for his employment in excess of the hours above specified

    at a rate not less than one and one-half times the regular rate at which he is employed.”

 9. Plaintiff worked for Defendants as a construction worker from on or about January 15, 2018

    through on or about April 27, 2019, with Plaintiff having missed one week of work in 2018.

 10. Plaintiff’s job duties as a construction worker required Plaintiff to work with tools and

    materials that originated from out of the state of Florida.

                                                2 of 4
Case 1:19-cv-21694-DPG Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 4



 11. Defendants’ business activities involve those to which the Fair Labor Standards Act applies.

    Both the Defendants’ business and the Plaintiff’s work for the Defendants affected interstate

    commerce for the relevant time period. Plaintiff’s work for the Defendants affected interstate

    commerce for the relevant time period because the materials and tools included, but were not

    limited, to the use of foreign equipment on a constant and/or continual basis and/or that were

    supplied to Plaintiff by the Defendants to use on the job and moved through interstate

    commerce prior to and/or subsequent to Plaintiff’s use of the same. The Plaintiff’s work for

    the Defendants was actually in and/or so closely related to the movement of commerce while

    Plaintiff worked for the Defendants that the Fair Labor Standards Act applies to Plaintiff’s

    work for the Defendants.

 12. Additionally, Defendants regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, thus making Defendant’s business an enterprise

    covered under the Fair Labor Standards Act.

 13. Upon information and belief, the Defendant Corporation had gross sales or business done in

    excess of $500,000 annually for the years 2017 and 2018.

 14. Upon information and belief, the Defendant Corporations’ gross sales or business done

    exceeded $125,000 for the first three months of the year 2019 and is expected to exceed

    $500,000 for the year 2019.

 15. Individual Defendant CESAR TURCIOS was Plaintiff’s individual employer pursuant to 29

    U.S.C. §203(d) as set forth above.

 16. Between the period of on or about January 15, 2018 through on or about April 27, 2019 (with

    the exception of one week in 2018), Plaintiff worked an average of 58 hours a week for

                                              3 of 4
Case 1:19-cv-21694-DPG Document 1 Entered on FLSD Docket 05/01/2019 Page 4 of 4



     Defendants and was paid $18 per hour but was not paid the extra half time rate for any hours

     worked over 40 hours in a week as required by the Fair Labor Standards Act. Plaintiff

     therefore claims the half time overtime rate for each hour worked above 40 in a week.

 17. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

     by the Fair Labor Standards Act as Defendants knew of the overtime requirements of the Fair

     Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

     practices were in accordance with the Fair Labor Standards Act. Defendants remain owing

     Plaintiff these wages since the commencement of Plaintiff’s employment with Defendants

     for the time period specified above.

     Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

 Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

 proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

 period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

 costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

 Plaintiff requests a trial by jury.

                                                        Respectfully Submitted,

                                                        J.H. Zidell, Esq.
                                                        J.H. Zidell, P.A.
                                                        Attorney for Plaintiff
                                                        300 71st Street, Suite 605
                                                        Miami Beach, Florida 33141
                                                        Tel: (305) 865-6766
                                                        Fax: (305) 865-7167
                                                        Email: ZABOGADO@AOL.COM

                                                        By:__/s/ J.H. Zidell__________
                                                        J.H. Zidell, Esq.
                                                        Florida Bar Number: 0010121



                                               4 of 4
